DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 4/20/2021 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0180817 A1 to MagicLeap, Inc (hereinafter Magic817) in view of US2010/0158441 A1 to Mickelson et al. (hereinafter Mickelson).
	Regarding claim 1, Magic 817 teaches a doped waveguide comprising: one or more patterned regions (para (0028), Each waveguide 240, 250, or 260 may include an incoupling grating (ICG) 242, 252, or 262, an orthogonal pupil expander (OPE) region 244, 254, or 264, and an exit pupil expander (EPE) region 246, 256, or 266; illustrated in figures 1-2, showing the   gratings and expanders as patterned); and one or more unpatterned regions (para [0028), Each waveguide 240, 250, or 260 may include an incoupling grating (ICG) 242, 252, or 262, an orthogonal pupil expander (OPE) region 244, 254, or 264, and an exit pupil expander (EPE) region 246, 256, or 266; illustrated in figures 1-2, showing non grating and expander regions as unpatterned), wherein the one or more patterned regions and one or more unpatterned regions comprise a doped material, the material comprising a chromatic component selected to absorb at least 90% of one or more of red light, green light, and blue light traveling through the polymer waveguide (para [0048], [0062]-[0063], the first optical filter 520 may be configured to have 
It would have been obvious to a person having ordinary skill in the art to use the polymer doped waveguide of Mickelson in the waveguide of Magic 817, because the disclosure of Mickelson would have allowed low loss (para [0040], Polymer materials can have scattering and absorption losses as low as 0.1 dB/cm). 
Regarding claim 2, Magic 817 and Mickelson teach the polymer waveguide of claim 1. Magic 817 teaches wherein one of the one or more patterned regions is an incoupling grating, an exit pupil expander, or an orthogonal pupil expander (para [0028], Each waveguide 240, 250, or 260 may include an incoupling grating (ICG) 242, 252, or 262, an orthogonal pupil expander (OPE) region 244, 254, or 264, and an exit pupil expander (EPE) region 246, 256, or 266; illustrated in figures 1-2).
Regarding claim 3, Magic 817 and Mickelson teach the polymer waveguide of claim 1. Mickelson teaches wherein the doped polymer waveguide is free of one or more undoped regions 
Regarding claim 4, Magic 817 and Mickelson teach the polymer waveguide of claim 1. Magic 817 teaches wherein the doped polymer waveguide absorbs at least 90% of one or more of red light, green light, and blue light traveling through the polymer waveguide (para [0048], [0063], the first optical filter 520 may be configured to have transmittance values greater than about 90 percent for wavelengths longer than a threshold wavelength (e.g., 510 nm), and transmittance values less than about 10 percent for wavelengths shorter than the threshold wavelength ... The layer of dye (Y13c) may absorb green light or light having a wavelength longer than that of blue light, and reflects blue light).
Regarding claim 8, Magic 817 and Mickelson teach the polymer waveguide of claim 1. Mickelson teaches wherein a refractive index of the doped polymer waveguide is greater than about 1.45 (para [0061], method 400 forms waveguides are formed. In one example of step 414, after thin film deposition of step 412, waveguides are photo-bleached into the PMMA/DR1 and Ultem/DEDR 1 films; PMMA understood to have a refractive index of about 1.49).
Regarding claim 9, Magic 817 and Mickelson teach the polymer waveguide of claim 1. Magic 817 teaches wherein the chromatic component is selected to absorb at least 90% of only red light, only green light, or only blue light (para [0048], [0063], the first optical filter 520 may be configured to have transmittance values greater than about 90 percent for wavelengths longer than a threshold wavelength (e.g., 510 nm), and transmittance values less than about 10 percent for wavelengths shorter than the threshold wavelength ... The layer of dye (Y13c) may absorb green light).
.

Claim 11, 13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0111642 A1 to Magic Leap, Inc. (hereinafter Magic 642) in view of Magic 817.
Regarding claim 11, Magic 642 teaches a method of forming a polymer waveguide (para [0200], the process can be particularly useful for producing waveguides or eyepieces suitable for use in a headset. .. the process can be used to produce polymer products having a thickness of no more than 1000 micro m), the method comprising: dispensing a polymerizable material on a first mold, wherein the polymerizable material comprises a resin (para [0008], [0046], polymer films can be produced by enclosing a photocurable material (e.g., a photopolymer or light-activated resin that hardens when exposed to light) between two molds, and curing the material (e.g., by exposing the material to light and/or heat) ... The method also includes dispensing a metered amount of a photocurable material into a space adjacent the first area of the first mold portion); contacting the polymerizable material with a second mold, wherein the first mold, the second mold, or both comprises protrusions, recessions, or both (para [0130), the mold structures 104a and 104b can include one or more channels defined in the surfaces 120a and/or 120b that impart a corresponding protruding structure in the resulting film ... the mold structures 104a and 104b can impart a particular pattern on one or both sides of the resulting film); polymerizing the polymerizable material to yield a patterned polymer layer between the first mold and the second mold (para [0008], [0130], [0256], polymer films can be produced by enclosing a photocurable 
However Magic 817 teaches a waveguide is doped, a chromatic component, and yielding the doped waveguide wherein the chromatic component is selected to absorb red light, green light, blue light, or any combination thereof (para [0062]-[0063], instead of making and filling a cavity, the filter can be created by diffusing a dye through the surface of the waveguide 1200, producing a partially or fully dyed (or "doped") volume within the waveguide 1200 ... The layer of dye (Y13c) may absorb green light or light having a wavelength longer than that of blue light, and reflects blue light). It would have been obvious to a person having ordinary skill in the art to use the waveguide is doped, a chromatic component, and yielding the doped waveguide wherein the chromatic component is selected to absorb red light, green light, blue light, or any 
Regarding claim 13, Magic 642 and Magic 817 teach the method of claim 11. Magic 817 teaches wherein the doped polymer waveguide absorbs at least 90% of one or more of red light, green light, and blue light traveling through the polymer waveguide (para [0048], [0062]-[0063], the first optical filter 520 may be configured to have transmittance values greater than about 90 percent for wavelengths longer than a threshold wavelength (e.g., 510 nm), and transmittance values less than about 10 percent for wavelengths shorter than the threshold wavelength ... the filter can be created by diffusing a dye through the surface of the waveguide 1200, producing a partially or fully dyed (or "doped") volume within the waveguide 1200 ... The layer of dye (Y13c) may absorb green light or light having a wavelength longer than that of blue light, and reflects blue light).
Regarding claim 15, Magic 642 and Magic 817 teach the method of claim 11. Magic 642 teaches wherein a thickness of the doped polymer waveguide is in a range of about 200 micro m to about 1000 micro m (para [0200], the process can be used to produce polymer products having a thickness of no more than 1000 micro m (e.g., as measured along the z-axis of a Cartesian coordinate system), such as 800 micro m or less, 600 micro m or less, 400 micro m or less).
Regarding claim 17, Magic 642 and Magic 817 teach the method of claim 11. Magic 642 teaches wherein the contacting the separating comprise casting or molding (para [0257], FIG. 19A shows an example polymer film 1900 during the casting and curing process (e.g., when the polymer film 1900 is positioned between mold structures 104a and 104b)).

Regarding claim 19, Magic 642 and Magic 817 teach the method of claim 11. Magic 817 teaches wherein the chromatic component is selected to absorb at least 90% of only red light, only green light, or only blue light (para [0048], [0062]-[0063], the first optical filter 520 may be configured to have transmittance values greater than about 90 percent for wavelengths longer than a threshold wavelength (e.g., 510 nm), and transmittance values less than about 10 percent for wavelengths shorter than the threshold wavelength ... the filter can be created by diffusing a dye through the surface of the waveguide 1200, producing a partially or fully dyed (or "doped") volume within the waveguide 1200 ... The layer of dye (Y13c) may absorb green light or light having a wavelength longer than that of blue light, and reflects blue light).
Regarding claim 20, Magic 642 and Magic 817 teach the method of claim 11. Magic 642 teaches wherein polymerizing the polymerizable material comprises irradiating the polymerizable material with ultraviolet radiation (para [0141], [0256], a photocurable material (e.g., an ultraviolet light-curable liquid silicone elastomer such as Poly(methyl methacrylate) or Poly(dimethylsiloxane)) can be used, and correspondingly the light source can be configured to generate radiation having a wavelength in a range from 315 nm to 430 nm to photocure the photocurable material.. . a photocurable material is cured, monomers of the photocurable material polymerize into longer and heavier chains).

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magic 817 in view of Mickelson and further in view of Magic 642.
Regarding claim 6, Magic 817 and Mickelson teach the polymer waveguide of claim 1. Neither Magic 817 nor Mickelson teach wherein a thickness of the doped polymer waveguide is in a range of about 200 micro m to about 1000 micro m. However Magic 642 teaches a thickness of a polymer waveguide is in a range of about 200 mic.;ro m lo about 1000 micro m (para [0200], the process can be used to produce polymer products having a thickness of no more than 1000 micro m (e.g., as measured along the z-axis of a Cartesian coordinate system), such as 800 micro m or less, 600 micro m or less, 400 micro m or less). It would have been obvious to a person having ordinary skill in the art to use the polymer waveguide is in a range of about 200 micro m to about 1000 micro m of Magic 642 In the waveguide of Magic 817, because the disclosure of Magic 642 would have improved quality and consistency (para [0010], To improve the quality and consistency of the film, the position of the two molds can be precisely controlled).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magic 642 in view of Magic 817 and further in view of Mickelson.
Regarding claim 12, Magic 642 and Magic 817 teach the method of claim 11. Neither Magic 642 nor Magic 817 teach wherein the doped polymer waveguide is free of one or more undoped regions. However Mickelson teaches a doped polymer waveguide is free of one or more undoped regions (para [0044], Device 100 has a dye doped polymer waveguide layer 106 sandwiched between two un-doped polymer cladding layers 108). It would have been obvious to a person having ordinary skill in the art to use the doped polymer waveguide is free of one or .

Allowable Subject Matter
Claims 5, 7, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Magic 817 and Mickelson teach the polymer waveguide of claim 1. Neither Magic 817 nor Mickelson teach wherein the doped polymer is a homogeneous material. There is no prior art on record that discloses the claimed subject matter, specifically wherein the doped polymer is a homogeneous material. 
Regarding claim 7, Magic 817 and Mickelson teach the polymer waveguide of claim 1. Neither Magic 817 nor Mickelson teach wherein a total internal reflection path length of the doped polymer waveguide is in a range of about 2 cm to about 15 cm. There is no prior art on record that discloses the claimed subject matter, specifically wherein a total internal reflection path length of the doped polymer waveguide is in a range of about 2 cm to about 15 cm. 
Regarding claim 14, Magic 642 and Magic 817 teach the method of claim 11. Neither Magic 642 nor Magic 817 teach wherein the polymerizable material is a homogeneous mixture. There is no prior art on record that discloses the claimed subject matter, specifically wherein the polymerizable material is a homogeneous mixture. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 10,551,568 B2 discloses an eyepiece providing color separation in planar waveguides, wherein the eyepiece comprises an incoupling rating (107 in Fig. 1), orthogonal pupil expander (108 in Fig. 1) and exit pupil expander (109 in Fig. 1), and the waveguides comprises filters for selectively transmitting light of predetermined wavelengths (abstract).
US Patent No. 10,371,896 B2 is an issued patent of US 2018/0180817A1 discussed in the claim rejection above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SUNG H PAK/            Primary Examiner, Art Unit 2874